Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-44 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 3-5, 12, 14-16, 23, 25, 34, 36 are amended
	- claims 6-10, 17-21, 26-32, 37-43 are cancelled
b.	This is a final action on the merits based on Applicant’s claims submitted on 09/24/2021.


Response to Arguments

Regarding claims 1, 3, 4, 12, 14, 15, 23, 25, 34, and 36 previously objected for informalities, claims 1, 3, 4, 12, 14, 15, 23, 25, 34, and 36 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 1, 3, 12, 14, 23, 25, 34, and 36 previously rejected under 35 U.S.C. § 112(b), claims 1, 3, 12, 14, 23, 25, 34, and 36 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding Independent claims 1, 12, 23, and 34 previously rejected under 35 U.S.C. § 102, Applicant's arguments, see “Applicant submits that Claim 1 is directed to a wireless device that implements a random access response (RAR) window for a network node to provide its response using the implemented the RAR window. The wireless device configures a time length of the RAR window which corresponds to one of a fraction and a multiple of a time length of a slot in a frame. Further, Applicant has amended Claim 1 to recite that “the time length of the slot being 0.5ms”.” on page “a multiple of a time length of a slot in a frame, the time length of the slot being 0.5ms”. Said limitations are newly added to the amended Claims 1, 12, 23, and 34 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Baldemair et al. US Pub 2009/0225707 (hereinafter “Baldemair”) in combination with previously applied references Nokia and Kim, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12, 23, and 34 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 12, 23, and 34 recite the limitation “a time length slot” in “a multiple of a time length slot in a frame…” (underlined emphasis). There is insufficient antecedent basis for the limitation “time length slot” in the claims. The Examiner suggests that these features in claims 12, 23, and 34 be modified as such to overcome this 112(b) rejection: “…a multiple of a time length of a slot in a frame;”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 11-16, 22-25, 33-36, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia NPL “Remaining details on PRACH procedure”, October 9, 2017 (hereinafter “Nokia”), in view of Kim et al., US Pub 2019/0230696 (hereinafter “Kim”), and further in view of Baldemair et al. US Pub 2009/0225707 (hereinafter “Baldemair”).
Regarding claim 1 (Currently Amended)
Nokia discloses a wireless device (WD) (i.e. “UE” section 2.2.1, page 2) configured to communicate with a network node (i.e. “gNB” section 2.2.1, page 2), the wireless device comprising a radio interface and processing circuitry (“After the UE receives the random access response (RAR). It transmits RACH message 3” section 2.3, page 5). The activities “receiving” and “transmitting” performed by the UE inherently imply that the UE has a radio interface and processing circuitry, and it’s a known fact for one skilled in the art.) configured to:
implement a Random Access Response (RAR) window (“Random Access Response Window” section 2.2.1), and a time length of the RAR window being configurable (“The length of the RAR window is 
    PNG
    media_image1.png
    27
    45
    media_image1.png
    Greyscale
 slots, using the RAR numerology, as shows in Figure 1. If the gNB receives a preamble, it sends the RAR during the RAR window.” Section 2.2.1, page 2); and
receive a RAR using the implemented RAR window (“Alter the UE sends a preamble, it attempts to receive the RAR during the RAR window.” Section 2.2.1, page 2).
Nokia does not specifically teach a time length of the RAR window being configurable to correspond to one of a fraction and a multiple of a time length of a slot in a frame.
In an analogous art, Kim discloses a time length of the RAR window being configurable to correspond to one of a fraction and a multiple of a time length of a slot in a frame (“Referring to FIG. 1, a 3GPP LTE/LTE-A radio frame is 10 ms (307,200 T.sub.s) in duration.  The radio frame is divided into 10 subframes of equal size.  Subframe numbers may be assigned to the 10 subframes within one radio frame, respectively.  Here, T.sub.s denotes sampling time where T.sub.s=1/(2048*15 kHz).  Each subframe is 1 ms long and is further divided into two slots.  20 slots are sequentially numbered from 0 to 19 in one radio frame.  Duration of each slot is 0.5 ms.” [0058]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nokia’s PRACH procedure for New Radio to include Kim’s method for receiving/transmitting a downlink signal, in order to efficiently support New Radio technology (Kim [0007]).
	Nokia and Kim do not specifically teach the time length of the RAR window slot being 0.5ms.
	In an analogous art, Baldemair discloses the time length of the RAR window slot being 0.5ms (“The description of the present invention applies as a working assumption a random access (RA) window of 0.5 ms repeated every 10 ms as illustrated in FIG. 1.” [0036]; Fig. 1).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nokia’s PRACH procedure for New Radio, as modified (Baldemair [0004-0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Baldemair’s method for generating a random access transmission in a user equipment and transmitting the random access transmission to the receiver in the communication system into Nokia’s PRACH procedure for New Radio since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Nokia, as modified by Kim and Baldemair, previously discloses the wireless device of Claim 1, 
Nokia further discloses wherein the time length of the RAR window is based on remaining minimum system information (RMSI) (“The RAR window duration is a configurable parameter that is part of the Remaining Minimum SI (RMSI) Section 2.2.1, page 2” .

Regarding claim 3 (Currently Amended)
Nokia, as modified by Kim and Baldemair, previously discloses the wireless device of Claim 2, 
Nokia further discloses wherein the RMSI includes at least one taken from a group of sub-carrier spacing of RAR, RAR length configuration index and Physical Random Access Channel (PRACH) configuration (“Support at least the following RRC parameter categories in RMSI:
-  PRACH preamble format and sequence parameters
- RACH Resource allocation information
- Parameters related to association between PRACH preambles and SS blocks supporting the following associations:
o One SS block is associated to one subset of RACH resources and/or preamble indices 
o Multiple SS blocks can be associated to one/same subset of RACH resources and/or preamble indices
o One SS block is associated to multiple subsets of RACH resources and/or preamble indices.” Section 4 “RACH RMSI parameters”, page 8).

Regarding claim 4 (Currently Amended)
Nokia, as modified by Kim and Baldemair, previously discloses the wireless device of Claim 1, 
Nokia further discloses wherein the time length of the RAR window is based on a Physical Random Access Channel (PRACH) preamble format (“In LTE, the PRACH preamble parameter including timing and PRACH preamble format are provided to the UE in SIB2. In NR, RACH configuration information is to be included in the RMSI, to allow the UE to send RACH as part of initial access. As described in our companion contribution |6|, the UE shall be able to determine the PRACH preamble format and sequence parameters and the RACH resource configuration parameters after receiving the RMSI.” Section 4 “RACH RMSI parameters”, page 8).

Regarding claim 5 (Currently Amended)
Nokia, as modified by Kim and Baldemair, previously discloses the wireless device of Claim 4, 
Nokia further discloses wherein the time length of the slot is predefined based on the PRACH preamble format (“In LTE, the PRACH preamble parameter including timing and PRACH preamble format are provided to the UE in SIB2… As described in our companion contribution |6|, the UE shall be able to determine the PRACH preamble format and sequence parameters and the RACH resource configuration parameters after receiving the RMSI.” Section 4 “RACH RMSI parameters”, page 8).

Regarding claim 11
Nokia, as modified by Kim and Baldemair, previously discloses the wireless device of Claim 1, 
Kim further discloses where the length of the slot (“In addition, different numerologies may be simultaneously multiplexed in the same system or subcarrier/subband.  In this case, a numerology includes a subcarrier spacing, a (time) symbol length, a subframe length (or slot length), and/or a CP length.” [0141]) is based on the sub-carrier spacing of the RAR (“Alternatively, when UL grant information is transmitted through the RAR, the TRP may designate a numerology (e.g., a subcarrier spacing) which is to be used on a corresponding resource together with information about a UL time/frequency resource on which Msg3 is to be transmitted with respect to each preamble sequence, i.e., each UE.  In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing.  For example, if the TA is 2 T.sub.s based on a subcarrier spacing of 15 kHz, then a TA value in a band in which a subcarrier spacing of 30 kHz is used is 4 T.sub.s.  To transmit Msg3, the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied.” [0204]; [0202]).

Regarding claim 12 (Currently Amended)
A method implemented in a wireless device (WD) configured to communicate with a network node, the method comprising:
implementing a Random Access Response (RAR) window, and a time length of the RAR window being configurable to correspond to one of a fraction and a multiple of a time length slot in a frame, the time length of the slot being 0.5ms; and
receive a RAR using the implemented RAR window.
The scope and subject matter of method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 12 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 13
The method of Claim 12, wherein the time length of the RAR window is based on remaining minimum system information (RMSI).
The scope and subject matter of method claim 13 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore method claim 13 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 14 (Currently Amended)
The method of Claim 13, wherein the RMSI includes at least one taken from a group of sub-carrier spacing of RAR, RAR length configuration index and Physical Random Access Channel (PRACH) configuration.
The scope and subject matter of method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 3. Therefore method claim 14 corresponds to 

Regarding claim 15 (Currently Amended)
The method of Claim 12, wherein the time length of the RAR window is based on a Physical Random Access Channel (PRACH) preamble format.
The scope and subject matter of method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 4. Therefore method claim 15 corresponds to apparatus claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 16 (Currently Amended)
The method of Claim 12, wherein the time length of the slot is predefined based on the PRACH preamble format.
The scope and subject matter of method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 5. Therefore method claim 16 corresponds to apparatus claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 22
The method of Claim 12, wherein the length of the slot is based on the sub-carrier spacing of the RAR.
The scope and subject matter of method claim 22 is drawn to the method of using the corresponding apparatus claimed in claim 11. Therefore method claim 22 corresponds to apparatus claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 23 (Currently Amended)
Nokia discloses a network node  (i.e. “gNB” section 2.2.1, page 2) configured to communicate with a wireless device  (i.e. “UE” section 2.2.1, page 2), the network node comprising a radio interface and processing circuitry (“If the gNB receives a preamble, it sends the RAR during the RAR window.” Section 2.2.1, page 2. The activities “receiving” and “sending” performed by the gNB inherently imply that the gNB has a radio interface and processing circuitry, and it’s a known fact for one skilled in the art.) configured to:
transmit a Random Access Response (RAR) within a RAR window (“If the gNB receives a preamble, it sends the RAR during the RAR window.” Section 2.2.1, page 2), and a time length of the RAR window having been configured (“The length of the RAR window is 
    PNG
    media_image1.png
    27
    45
    media_image1.png
    Greyscale
 slots, using the RAR numerology, as shows in Figure 1. If the gNB receives a preamble, it sends the RAR during the RAR window.” Section 2.2.1, page 2); and
receive a RAR using the implemented RAR window (“Alter the UE sends a preamble, it attempts to receive the RAR during the RAR window.” Section 2.2.1, page 2).
Nokia does not specifically teach a time length of the RAR window having been configured to correspond to one of a fraction and a multiple of a time length of a slot in a frame.
In an analogous art, Kim discloses a time length of the RAR window having been configured to correspond to one of a fraction and a multiple of a time length of a slot in a frame (“Referring to FIG. 1, a 3GPP LTE/LTE-A radio frame is 10 ms (307,200 T.sub.s) in duration.  The radio frame is divided into 10 subframes of equal size.  Subframe numbers may be assigned to the 10 subframes within one radio frame, respectively.  Here, T.sub.s denotes sampling time where T.sub.s=1/(2048*15 kHz).  Each subframe is 1 ms long and is further divided into two slots.  20 slots are sequentially numbered from 0 to 19 in one radio frame.  Duration of each slot is 0.5 ms.” [0058]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nokia’s PRACH procedure for New Radio to include Kim’s method for receiving/transmitting a downlink signal, in order to efficiently support New Radio technology (Kim [0007]).
	Nokia and Kim do not specifically teach the time length of the RAR window slot being 0.5ms.
	In an analogous art, Baldemair discloses the time length of the RAR window slot being 0.5ms (“The description of the present invention applies as a working assumption a random access (RA) window of 0.5 ms repeated every 10 ms as illustrated in FIG. 1.” [0036]; Fig. 1).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nokia’s PRACH procedure for New Radio, as modified by Kim, to include Baldemair’s method for generating a random access transmission in a user equipment and transmitting the random access transmission to the receiver in the communication system, in order to efficiently minimize transmission collision (Baldemair [0004-0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Baldemair’s method for generating a random access transmission in a user equipment and transmitting the random access transmission to the receiver in the communication system into Nokia’s PRACH procedure for New Radio since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 24
The network node of Claim 23, wherein the time length of the RAR window is based on remaining minimum system information (RMSI).
The scope and subject matter of apparatus claim 24 is similar to the scope and subject matter of the apparatus claimed in claim 2. Therefore apparatus claim 24 corresponds to apparatus claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 25 (Currently Amended)
The network node of Claim 24. wherein the RMSI includes at least one taken from a group of sub-carrier spacing of RAR, RAR length configuration index and Physical Random Access Channel (PRACH) configuration.
The scope and subject matter of apparatus claim 25 is similar to the scope and subject matter of the apparatus claimed in claim 3. Therefore apparatus claim 25 corresponds to apparatus claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 33
The network node of Claim 23, wherein the length of the slot is based on the sub-carrier spacing of RAR.
The scope and subject matter of apparatus claim 33 is similar to the scope and subject matter of the apparatus claimed in claim 11. Therefore apparatus claim 33 corresponds to apparatus claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Regarding claim 34 (Currently Amended)
A method implemented in a network node configured to communicate with a wireless device, the method comprising:
transmitting a Random Access Response (RAR) within a RAR window, and a time length of the RAR window having been configured to correspond to one of a fraction and a multiple of a time length slot in a frame, the time length of the slot being 0.5ms.
The scope and subject matter of method claim 34 is drawn to the method of using the corresponding apparatus claimed in claim 23. Therefore method claim 34 corresponds to apparatus claim 23 and is rejected for the same reasons of anticipation as used in claim 23 rejection above.

Regarding claim 35
The method of Claim 34, wherein the time length of the RAR window is based on remaining minimum system information (RMSI).
The scope and subject matter of method claim 35 is drawn to the method of using the corresponding apparatus claimed in claim 24. Therefore method claim 35 corresponds to apparatus claim 24 and is rejected for the same reasons of anticipation as used in claim 24 rejection above.

Regarding claim 36 (Currently Amended)
The method of Claim 35, wherein the RMSI includes at least one taken from a group of sub-carrier spacing of RAR, RAR length configuration index and Physical Random Access Channel (PRACH) configuration.
The scope and subject matter of method claim 36 is drawn to the method of using the corresponding apparatus claimed in claim 25. Therefore method claim 36 corresponds to apparatus claim 25 and is rejected for the same reasons of anticipation as used in claim 25 rejection above.

Regarding claim 44
The method of Claim 34. wherein the length of the slot is based on the sub-carrier spacing of RAR.
The scope and subject matter of method claim 44 is drawn to the method of using the corresponding apparatus claimed in claim 33. Therefore method claim 44 corresponds to apparatus claim 33 and is rejected for the same reasons of obviousness as used in claim 33 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416